Citation Nr: 1212828	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-04 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder to include degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to December 1964.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Veterans Administration (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran disagreed and perfected an appeal.  In February 2011, the Veteran and his representative presented testimony in support of his claims at a hearing in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.


FINDINGS OF FACT

The evidence supports a finding that the Veteran sustained numerous traumatic events to his cervical spine during active duty service on board diesel-electric submarines that caused and contributed to his current cervical spine disorder, to include DDD.


CONCLUSION OF LAW

Entitlement to service connection for a cervical spine disorder to include DDD is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a cervical spine disorder that he contends was caused by numerous incidents of trauma during his service as a crewman aboard various diesel-electric submarines.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in an April 2008 letter of the evidence required to establish service connection, and he was told how VA determines a disability rating and an effective date.  The Veteran was further informed of the steps VA would take to assist him in obtaining evidence to support his claims, including taking reasonable steps to obtain records held by Federal agencies, state and local agencies, and employers.  In addition the Veteran was informed that if a medical examination was necessary, one would be provided for him.

The record shows that the Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was provided a VA medical examination in July 2009.  The Veteran contended at the hearing that the VA examination was not sufficient for purposes of his claim.  See hearing transcript at page 3; see also Formal Brief at page 3.  The Board, however, grants the Veteran's claim below.  Thus, any prejudice the Veteran contended was caused because of the July 2009 examination report, is rendered moot.

For the reasons stated above, the Board finds that VA has satisfied its duties to notify and assist the Veteran in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

A February 2010 report by Dr. B.Y., M.D., the Veteran's VA primary care physician, noted a diagnosis of multilevel DDD with mild spinal stenosis at c3-4 and c4-5.  Thus, Shedden element (1) is satisfied.

In support of Shedden element (2), the Veteran has testified and provided other evidence that he served on board several different diesel-electric submarines during his active duty.  His DD-214 shows he was discharged as an Electrician's Mate Second Class (E-5) with the "SS" designation indicating that he was a qualified submariner.  The Veteran provided a statement in April 2008 that disclosed the numerous incidents he experienced where he was injured but did not seek medical care because of the camaraderie of the crew and the expectation that such incidents were common, and each crewman was expected to continue to perceiver and do their jobs.  

The Veteran essentially testified that he suffered numerous incidents of trauma to his back and neck during active duty service when the boat would suddenly shift in heavy seas, or because he was required to go through small hatches, down small ladders and through small doors in the confined spaces of the submarines, and that he did not seek medical care for those injuries because he was expected to continue to do his job.  See, for example, hearing testimony at pages 4-5 and 10-12.  The Veteran's service treatment records include an October 21, 1962, entry regarding a fall down a ladder that resulted in a right leg injury and a January 15, 1964, entry regarding complaints of low back pain.  

The Veteran has submitted the statements of R.P., R.B. and A.S., who reported that the submarines the Veteran served on encountered heavy seas during the time the Veteran was on them, and that incidental injuries were commonplace.  The Veteran has also submitted the statements of S.D. and C.T. that report how injuries were commonly encountered by submarine crews from commonplace activities that occurred on board the boats.  

The Board finds that the Veteran's statements are credible and consistent with the statements of his shipmates, and they are consistent with the type of duty he served and his job rating.  In sum, after review of the entire record, the Board finds that Shedden element (2) is satisfied. 

The record includes two differing opinions regarding whether the Veteran's current cervical spine DDD is related to his active duty.  The July 2009 report of a VA examiner found that a paucity of documented injuries to the neck during service precluded an opinion that the Veteran's current neck disorder was related to his active duty service.  The February 2010 report of Dr. B. Y., however, reviewed the events recounted by the Veteran that occurred during active duty; noted the current cervical disorder and symptoms experienced by the Veteran; noted the lack of history of post-service trauma; and opined that it was "more likely than not that physical trauma suffered during the Veteran's military service aboard diesel electric submarines caused, contributed to, and aggravated the disabling neck condition."  

The Board is charged with the duty to assess the credibility and weight given to evidence in a claim for entitlement to service connection.  See Madden v. Gober, 125 F.3. 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A review of the entire record shows that Dr. B.Y.'s opinion reflects consideration of the incurrence of injuries during service while the opinion of the July 2009 examiner found there was no evidence of injuries in service.  The Board finds credible the Veteran's report of the conditions of his service and neck injuries sustained therein.  In addition, Dr. B.Y. notes that the current injuries are consistent with such injuries.  As stated above, the Board has found that the Veteran's contentions are credible and are supported by the statements of other crewmen who had firsthand knowledge of the nature of such injuries occurring during service on a diesel-electric submarine.  Dr. B.Y.'s opinion is entitled to probative weight as he considers the Veteran's neck injuries in service and the lack of a known post-service history that caused or contributed to the disorder.  As a rationale was provided for the opinion and as the July 2009 examiner did not consider the Veteran's reported injuries in service, the Board finds that Dr. B.Y.'s opinion is more probative than that of the July 2009 examiner.  For that reason, the Board finds that Shedden element (3) is also satisfied.

For the reasons and bases stated above, the Board finds that the Veteran's claim for service connection for a cervical spine disorder is warranted.


ORDER

Entitlement to service connection for a cervical spine disorder to include DDD is granted, subject to the regulations pertaining to payment of monetary benefits.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


